Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive.
First, applicant presents arguments regarding claim 9 language that “The Office Action cites Taenzer at column 3, lines 5-10 and FIGS. 1B and 3 for the limitation of a “hearing assistance device configured to be worn by a wearer, comprising: a housing...and wireless electronics within the housing, the wireless electronics configured to connect to an antenna and including a synthesizer.””
Examiner respectfully disagrees.
The system or device disclosed by Taenzer is user wearable. It happens that it has a housing detached from the user wearable part, but this is still part of the same system. The claim is not calling for all these components to be worn by the user at the same time or this housing to be worn by the user. The claim calls the device or the system as a whole to be worn by the user and the previous rejection is clear regarding this matter.
Moreover, applicant argues that Matilla reference does not relate to hearing assistance systems.
Examiner respectfully disagrees. The reason the secondary reference was used as indicated in the previous rejection is due to the fact that both references are related to wireless communication using synthesizers and oscillators not due to the fact that 
Applicant also presented the language of claim 1, arguing that the components are not found in the previous rejection without any specific argument. Pease refer to rejection of claim 1 in the previous office action as there are no arguments presented.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not specifically disclose that oscillator is switching multiple capacitors for tuning a MEMS resonator.
The examiner does not see any motivations in combining the prior art of record to achieve the claimed limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 9, 14-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taenzer (5751820) and further in view of Matila (20050285692).
	Regarding claims 1, 3-5, Taenzer discloses a hearing assistance system (Abstract discloses a wireless hearing device and can be seen in figure 1B), comprising:
an antenna for wireless communication (Fig 3, antenna 17); and a radio circuit (Fig 3,, IC1) configured to be connected to the antenna, the radio circuit including a synthesizer with an oscillator and a phased lock loop for the synthesizer (Fig 3, oscillator 14, and PLL 15). 
However, Taenzer does not disclose that the resonator has a MEMS resonator configured as a reference oscillator and wherein the MEMS resonator includes a single MEMS device.
	Matila discloses a transceiver (Paragraph0017 discloses “Using the described methods, the MEMS-reference oscillator can be (monolithically) integrated as a part of a wireless transceiver module”) having  a synthesizer having a MEMS resonator configured as a reference
oscillator for the synthesizer, wherein the MEMS resonator (Paragraph 0029 discloses “a method for stabilizing the frequency of a frequency synthesizer by using a reference oscillator coupled to a voltage controlled oscillator (VCO) using a phase locked loop (PLL) or a frequency comparison control, wherein a reference MEMS oscillator is utilized for stabilization of the VCO, whereby by measuring the temperature T of the MEMS resonator and by using its known frequency vs. temperature function f.sub.r(T), the output frequency becomes a precisely defined quantity that can be used as a reference in frequency synthesizers.“) includes a single MEMS device (Fig 2a, single MEMS reference oscillator).
	Since both Taenzer and Matila disclose a transceivers with synthesizers with oscillators and  it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the wireless circuit of Matila in the teachings by Taenzer. The motivation for this would have been providing better heat management for the circuit.
	Regarding claim 2, Taenzer and Matila disclose the limitations of claim 1. The combination further discloses that the synthesizer include a voltage controlled oscillator (Matila, Abstract discloses “Method for stabilizing the frequency of a frequency synthesizer by means of a reference oscillator unit coupled to a voltage controlled oscillator (VCO) and a frequency synthesizer”). 
Since both Taenzer and Matila disclose a transceivers with synthesizers with oscillators and  it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the voltage controlled synthesizer of Matila in the teachings by Taenzer. The motivation for this would have been to effectively and accurately enable the wireless communication for the transceiver.
Regarding claims 9, 14, Taenzer discloses a hearing assistance system (Abstract discloses a wireless hearing device and can be seen in figure 1B and as stated in the abstract a hearing aid), comprising:
A housing for each of transmitter, receiver and transceiver, and a microphone within the housing (Column 3, lines 5-10 disclose a user speaking into a microphone of the transmitter and obviously this sound needs to be processed to be suitable for wireless communication) an antenna for wireless communication (Fig 3, antenna 17); and a radio circuit (Fig 3,, IC1) configured to be connected to the antenna, the radio circuit including a synthesizer with an oscillator and a phased lock loop for the synthesizer (Fig 3, oscillator 14, and PLL 15). 
However, Taenzer does not disclose that the resonator has a MEMS resonator configured as a reference oscillator and wherein the MEMS resonator includes a single MEMS device.
	Matila discloses a transceiver (Paragraph0017 discloses “Using the described methods, the MEMS-reference oscillator can be (monolithically) integrated as a part of a wireless transceiver module”) having  a synthesizer having a MEMS resonator configured as a reference
oscillator for the synthesizer, wherein the MEMS resonator (Paragraph 0029 discloses “a method for stabilizing the frequency of a frequency synthesizer by using a reference oscillator coupled to a voltage controlled oscillator (VCO) using a phase locked loop (PLL) or a frequency comparison control, wherein a reference MEMS oscillator is utilized for stabilization of the VCO, whereby by measuring the temperature T of the MEMS resonator and by using its known frequency vs. temperature function f.sub.r(T), the output frequency becomes a precisely defined quantity that can be used as a reference in frequency synthesizers.“) includes a single MEMS device (Fig 2a, single MEMS reference oscillator).
	Since both Taenzer and Matila disclose a transceivers with synthesizers with oscillators and  it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the wireless circuit of Matila in the teachings by Taenzer. The motivation for this would have been providing better heat management for the circuit.
Regarding claim 15-20, Taenzer and Matila disclose the limitations of claim 14. 
However the combination does not disclose a specific type of hearing device such as ITE, RIC, CIC, ITC, RITE, or BTE.
Examiner takes official notice that hearing impaired people use various types of hearing device and it is well known in the art that these devices could have wireless components or capabilities. It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the circuitry disclosed by the combination of Taenzer and Matila in any of the above types of hearing devices to provide the benefits of the combination to individuals utilizing various types of hearing devices.
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taenzer (5751820) and further in view of Matila (20050285692) and Goldberg (20090130988).
Regarding claim 6, Taenzer and Matila disclose the limitations of claim 1. The combination further discloses a mixer for mixing the referenced oscillator signal (Matila, Figure 2b, Mixer 42).
However the combination does not disclose that the mixer is a local oscillator.
Goldberg discloses a wireless device with a voltage controlled oscillator used as a mixer (Paragraph 0055 discloses “it can be confirmed that the voltage controlled oscillator is actively mixing the radiated signal with the locally generated oscillator signal.”) 
Since both Taenzer, Matila, and Goldberg disclose a wireless device with voltage controlled oscillator  it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the voltage controlled oscillator mixer of Goldberg in the teachings by Matila and Taenzer. The motivation for this would have been to effectively and efficiently utilize components capable of performing multiple functions for the circuit to decrease complexity of the circuit.
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taenzer (5751820) and further in view of Matila (20050285692) and Bartschi (5734976).
Regarding claim 7, Taenzer and Matila disclose the limitations of claim 1. However the combination does not disclose that the oscillator is configured for superheterodyne.
Bartschi discloses a wireless hearing device with a mixer that is superheterodyne (Column 5, lines 18-25)
Since both Taenzer, Matila, and Bartschi disclose a wireless device with voltage controlled oscillator and a mixer it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the circuitry suggested by Bartschi in the teachings by Matila and Taenzer to achieve a superheterodyne circuit. The motivation for this would have been to optimize the wireless communication and transmit data effectively.
Claim 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taenzer (5751820) and further in view of Matila (20050285692) and Lutz (20070001783).
Regarding claim 10-13, Taenzer and Matila disclose the limitations of claim 9. However, the combination does not specifically disclose a specific shape for the MEMS resonator such as wine glass shaped or disk shape made of aluminum Nitride and includes a piezoelectric component.
Lutz discloses various shapes and configuration for MEMS resonators including wine shaped (Fig 43c) and disk shaped (22A, 22B and 23A) made of aluminum Nitride (Paragraph 00149 discloses “the MEMS resonator array (including its constituent parts) may be fabricated from well-known semiconductors such as silicon, germanium, silicon-germanium or gallium-arsenide. Indeed, the MEMS resonator array may be comprised of, for example, materials in column IV of the periodic table, for example silicon, germanium, carbon; also combinations of these, for example, silicon germanium, or silicon carbide; also of III-V compounds for example, gallium phosphide, aluminum gallium phosphide, or other III-V combinations; also combinations of III, IV, V, or VI materials, for example, silicon nitride, silicon oxide, aluminum carbide.) with a piezo electric component (Paragraph 0127 discloses “the physical electrode mechanisms may include, for example, capacitive, piezoresistive, piezoelectric, inductive, magnetorestrictive and thermal.”, Also Figure 27A)
Since both Taenzer, Matila, and Lutz disclose a MEMS resonator it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the aluminum Nitride resonator in various shapes suggested by Lutz in the teachings by Matila and Taenzer to achieve an optimal SNR and to effectively and accurately transmit data. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652